Citation Nr: 1226668	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-14 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected sleep apnea.

2.  Entitlement to compensation for residuals of oral surgery (mandibular jaw surgery) to include sensitive teeth and numbness under 38 U.S.C.A. § 1151, or residuals of oral surgery as secondary to the service-connected sleep apnea.

3.  Entitlement to an initial compensable rating for erectile dysfunction. 

4.  Entitlement to a rating in excess of 50 percent for tension headaches and migraine syndrome. 

5.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

6.  Entitlement to a rating in excess of 50 percent for depressive disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified as to these issues before the undersigned Veterans Law Judge at a hearing via videoconference from the RO in April 2012.  A transcript of that hearing is associated with the claims file.  

The Veteran also initially perfected an appeal as to the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  However, this benefit was granted in full in a September 2011 rating action, and no dispute has been received concerning the downstream element of an effective date.  Therefore, this issue is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

With respect to the issue of compensation for residuals of oral surgery, the Veteran initially filed a claim for a lower jaw condition as secondary to the sleep apnea.  This claim was initially denied in an April 2002 rating decision.  In an April 2004 rating decision, the RO indicated that additional evidence had been received as to this claim in October 2002, and that the previous denial was confirmed and continued.  The RO also indicated that VA treatment records dated in 2001, and from April 2002 through February 2004, were considered at that time.  The Veteran submitted a notice of disagreement as to such denial in July 2004, a statement of the case (SOC) was issued in April 2005, and the Veteran perfected an appeal to the Board through a May 2005 substantive appeal (or VA Form 9).  

In September 2002, the Veteran submitted a VA Form 9 and indicated in the portion for why VA decided his case incorrectly that he wants service connection for pain in the teeth, jaw, and other parts of the mouth due to jaw advancement surgery.  He also indicated that he wanted a Board hearing on this issue.  Moreover, the Veteran indicated in statements received in October 2002 that he wanted his "appeal to continue" and that he wanted to be rated separately for a dental condition due to oral surgery to treat his sleep apnea.  These statements both indicate a disagreement by the Veteran with the AOJ's denial of his claim and a desire for appellate review.  Therefore, they constitute a timely notice of disagreement as to this issue and it will be addressed on a de novo basis.

Accordingly, the April 2002 rating decision was not final, and the Veteran's claim for residuals of oral surgery, as secondary to the service-connected sleep apnea, continues on appeal from the initial claim received in April 2001.  Although a SOC was not issued in response to the April 2002 rating decision, this was cured by the issuance of a SOC in April 2005 as to this issue.  The AOJ later adjudicated this claim based on the alternate theory of compensation pursuant to 38 U.S.C.A. § 1151 due to the April 2001 VA oral surgery, which was also perfected for appeal.  

The Board notes that a claim for service connection for a dental condition generally includes a claim for service connection for dental treatment purposes.  However, the RO indicated in the January 2012 supplemental statement of the case (SSOC) that a claim for dental treatment purposes was being forward to the dental clinic for adjudication.  The RO noted that the Veteran has been granted a TDIU, which qualifies him for any needed treatment for any dental condition as a Class IV patient pursuant to 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.161 (2011).  Moreover, VA treatment records, including in February 2012, reflect the receipt of dental treatment under dental category Class IV.  Therefore, this claim has been addressed by the AOJ, and it is not on appeal.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development of this matter should account for any evidence in for the paperless claims file.

After the last adjudication of the claims by the AOJ, the Veteran submitted additional VA treatment records dated through April 2012, along with a waiver of AOJ review of such new evidence.  As such, the Board may properly consider the new evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

The Veteran submitted a claim for service connection for fibromyalgia in October 2007.  This matter was previously denied in an April 2002 rating decision.  The Veteran claims that he has disability in his lower extremities and possibly bowel or bladder impairment, due to his back disability or sleep apnea.  The record reflects that the Veteran has degenerative disc disease of the lumbar spine that has not been service-connected.  The matters of service connection for degenerative disc disease of the lumbar spine with associated neurological changes and service connection for fibromyalgia have been raised by the record, but not yet adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  On April 17, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal as to service connection for hypertension, a compensable rating for erectile dysfunction, and an increased rating for tension headaches and migraine syndrome on the record at a Board hearing.  

2.  Resolving all doubt in the Veteran's favor, disability exhibited by sensitivity to cold and heat of the anterior lower teeth is related to treatment for service-connected sleep apnea. 

3.  The lumbosacral strain is manifested by forward flexion to greater than 30 degrees, even with consideration of additional functional impairment due to pain and other factors and during flare-ups or after repetition, with no evidence of ankylosis, and no incapacitating episodes with a duration of four weeks or more during any 12-month period.

4.  Resolving all doubt in the Veteran's favor, his depressive disorder has resulted in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the issue of service connection for hypertension, to include as secondary to the service-connected sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Disability exhibited by sensitivity in the anterior lower teeth, was proximately caused by treatment of the service-connected sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The criteria for withdrawal of an appeal by the appellant have been met as to the issue of an initial compensable rating for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the appellant have been met as to the issue of a rating in excess of 50 percent for tension headaches and migraine syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

5.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

6.  The criteria for a rating of 70 percent, but no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In this case, the Veteran indicated on the record during an April 17, 2012 Board hearing that he wished to withdraw his appeal as to the issues of service connection for hypertension, a compensable rating for erectile dysfunction, and an increased rating for tension headaches with migraine syndrome, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed as to these issues.  See 38 C.F.R. § 20.202.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Board's decision herein to grant service connection for chronic residuals of oral surgery analogous to malunion of the mandible, manifested by sensitivity of the lower anterior teeth, as secondary to the service-connected sleep apnea, constitutes a full grant of this benefit sought on appeal.  As such, no further development action is necessary in this regard.

With respect to the two increased rating claims, the Veteran was advised in December 2006, prior to the initial unfavorable rating decision in October 2007, of the evidence and information necessary to substantiate his claim (i.e., evidence that his depressive disorder and low back disability have increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, at that time.  

Although no longer strictly required, the Veteran was further advised of the relevant diagnostic codes and potential "daily life" evidence in May 2008 and December 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  To the extent that any such additional notice is required, the timing defect as to these two letters was cured by the subsequent readjudication of the Veteran's claims, to include in a January 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Additionally, the Veteran testified as to each of his claimed disabilities during the April 2012 Board hearing.  The undersigned Veterans Law Judge asked questions in an attempt to substantiate the claims, explained the bases of the prior determinations, and suggested the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  To the extent that such requirements were not strictly followed, the Veteran has not been prejudiced.  Rather, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Further, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  He and his representative have submitted pertinent evidence and made pertinent arguments in support of his claims, and he has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, adequate notice has been provided.

Concerning the duty to assist, all identified, available VA and non-VA records have been obtained and considered.  In particular, records from VA treatment facilities in several locations have been obtained, as well as records from Dr. H with St. Joseph's Hospital, the Rhode Island Department of Human Services, and the Texas Rehabilitation Commission.  Service treatment records are also associated with the claims file.  There is no indication that the Veteran receives any disability benefits from the Social Security Administration.  Further, there is no indication or argument that any pertinent medical records remain outstanding.  

The Veteran was also afforded several VA examinations concerning his claimed disabilities, most recently in July and August 2011.  Such examinations were thorough and included appropriate testing, and there is no argument or indication that they are inadequate for adjudication purposes.  There is also no argument that the Veteran's disabilities have increased in severity since the last VA examinations, and subsequent treatment records dated through April 2012 have been obtained and considered.  Therefore, the medical evidence is sufficient for a fair adjudication.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

III. Analysis

Chronic residuals of oral surgery

The Veteran seeks compensation for chronic residuals of oral surgery, namely numbness and sensitivity of the teeth, as a result of an April 13, 2001 jaw surgery performed at a VA facility to treat his service-connected sleep apnea.  He seeks compensation under 38 U.S.C.A. § 1151 or, alternatively, service connection for such condition as secondary to the service-connected sleep apnea.

When a veteran suffers a qualifying additional disability (or death) as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, the additional disability must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without informed consent.  Alternatively, compensation will be awarded if additional disability was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(c),(d).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, there were no treatments or complaints of numbness or sensitivity of the teeth during the Veteran's active service, nor does he claim to have had such symptoms at that time.  He has been in receipt of service-connected compensation for obstructive sleep apnea with a disability rating of 50 percent effective since his release from active duty service in June 1997.  The Veteran believes that he suffered nerve damage as a result of a jaw advancement surgery that was performed by VA providers on April 13, 2001, to treat his sleep apnea, which led to chronic numbness, sensitivity to hot and cold, and the need for two root canals.  The Veteran testified at the April 2012 hearing that his providers had told them that this damage was an unexpected result of the April 2001 jaw advancement surgery.

VA treatment records pertaining to the April 13, 2001 surgery and follow-up appointments, as well as records through April 2012, have been obtained and considered.  The April 13, 2001 operative report reflects a pre and post operative diagnosis of obstructive sleep apnea and microgenia, or extremely small chin.  See Dorland's Illustrated Medical Dictionary 1177 (31st ed. 2007).  The Veteran was noted to have obstructive sleep apnea, status post uvulopalpopharyngoplasty and septoplasty and bilateral turbinate reduction in June 2000, but still clinically symptomatic.  He was counseled on continual advancement to improve the posterior airway space.  Based on the foregoing, it is clear that the April 2001 oral surgery was performed to treat the Veteran's service-connected sleep apnea.

Follow-up VA treatment records reflect that the Veteran complained of pressure sensation on tooth number 26 approximately two weeks after the surgery, or on April 26, 2001.  A cold test of teeth numbers 25 to 27 was normal, and x-rays showed a screw between the roots of teeth numbers 26 and 27, but no impingement on the roots.  In May 2001, the Veteran was noted to be progressing normally, with possible paresthesia associated with nerve regeneration.  The provider stated that he "[could] not rule out root trauma from fixation screws."  The Veteran again complained of slight numbness to the lip and lower teeth pressure in September 2001.  He was noted to have paresthesia in the lower lip mucosal surface with paresthesia in the midline extending approximately 5-6 mm in either direction, with no other findings.  X-rays were within normal limits, but the provider noted that screw placement inter-root was the probable cause of the pressure sensation.  Another September 2001 VA treatment record reflects that a chin augmentation in April 2001, and the Veteran reported that he was told that root canals may be required on the lower anterior teeth.  Teeth numbers 22 to 27 tested non-vital at that time, and the Veteran was scheduled for root canals.  He also complained of pain radiating to the temporomandibular joint since the surgery.

The Veteran was afforded an initial VA examination concerning his claimed oral or dental condition in September 2001.  The examiner noted that prior tonsillectomy in June 2000 and the mandibular jaw genioplasty in April 2001, and that the Veteran complained of slight pressure on the front teeth when he closed his mouth sometimes.  The examiner found no functional impairment due to loss of motion or masticatory function loss.  Teeth numbers 1, 16, 17, 32 were missing and needed no prosthetic replacement.  The Board notes that these are the wisdom teeth and are not the subject of this claim.  The examiner further indicated that there was no bone loss.  X-rays showed bone levels within normal limits and wire ligatures in the mental symphsis area of the mandible from the April 2001 genioplasty surgery.  The Veteran was noted to have good oral hygiene and class I occlusion, and all areas of the surgery were found to be healed within normal limits.  The examiner diagnosed no residual symptoms from the mandibular jaw surgery, but stated that the Veteran was experiencing slight hyperocclusion in the anterior dentition.  There was no loss of teeth due to loss to substance of body of the maxilla or mandible. 

Another VA examination was provided concerning this claim in August 2011.  The Veteran again complained of extremely sensitive teeth in the lower anterior with sensitivity to hot and cold and numbness, and he was noted to have had a number of root canals on these lower teeth over the years.  Panoramic x-rays showed evidence of root canals in teeth numbers 22, 23, 24, and 27, as well as plates, screws, and wires in the chin area.  There were four screws in each of the two plates that came quite superiorly into the alveolar ridge and went inferiorly to the chin, and screws were seen between the roots of the teeth.  The examiner noted that this was carefully followed at the time of the surgery, and no issues were seen during VA treatment in San Antonio.  The Board notes that this is consistent with the September 2001 VA examiner's findings and the treatment records at the time.

Upon physical examination, the Veteran's skin was carefully checked and there was no numbness around any of the lip.  The examiner stated that there may be slightly heightened sensation on the left side, but there was no numbness, and the Veteran could feel any probing anywhere on the lips.  The gingival area was also carefully probed, and there may have been a little bit of heightened sensation but no numbness.  The examiner noted that the Veteran also had some gingivitis or periodontitis that could also account for the heightened sensitivity, and that compared to other areas of the mouth which should react normally, they were fairly alike as far as intensity is concerned.  The examiner tested teeth numbers 20 through 29.  The teeth were bathed with cool water with no reaction, but the examiner noted that the Veteran may have sensitivity to ice water and this was not tested.  The teeth were also dried extensively, which would normally elicit a response, and there was no response.  There were also no joint sounds in the temporomandibular joints.  However, the examiner noted that there was a very severe wear facet on tooth number 22, which is the eye tooth, and that it was practically worn in half.  The hardware was also palpable and slightly sensitive, especially in the alveolar ridge.

Upon review of the evidence of record and examination of the Veteran, the August 2011 VA examiner opined that there is no nerve damage related to the April 13, 2001 surgery.  However, the examiner stated that "it is plain that the patient does have some sequelae from the surgery," and that his "sensitive teeth are certainly caused by and a result of this surgery."  The examiner explained that this is not nerve damage because the nerves were visualized at the time of surgery and were seen to be intact, and those nerves that were cut did reinnervate according to the treatment records.  The examiner stated that the sequelae from the surgery should be treated more along the lines of a malunion, in that the segment was moved.  He stated that the amount of movement in the plane of occlusion is not clear and there were no preoperative radiographs to view, but that postoperative radiographs and the wear facet on tooth number 22 show that there was an extreme change in the Veteran's plane of occlusion.  The examiner stated that this would be akin to a malunion after a break, although the "malunion" was done on purpose and the Veteran recovered well.  He further stated that the condition could be treated like a malunion because it had created a traumatic occlusion in the Veteran which led to sensitivity of the teeth.  The examiner also stated that traumatic occlusion over a long period of time can devitalize the teeth, which has been seen in the Veteran especially with the root canals that have already been performed.

Considering all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for chronic residuals of oral surgery, as secondary to the service-connected sleep apnea.  Although the September 2001 VA examiner found no residuals from the April 13, 2001 surgery, he did note some hyperocclusion in the Veteran's teeth.  Further, treatment records at the time showed complaints of sensitivity of the teeth.  More recent treatment records also continue to reflect complaints of thermal sensitivity since the jaw advancement surgery.  See, e.g., October 2011 VA dental treatment record.  The August 2011 VA examiner opined that there was no objective nerve damage or numbness.  While the Veteran believes he has nerve damage, he is not competent to testify to such a to diagnosis, as the complexity the nervous system requires specialized knowledge, training, or experience to answer such question.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Further, while the Veteran complained of numbness in treatment records shortly after the surgery, this is not shown to be chronic, as there was no objective numbness during the recent VA examination.  

However, the August 2011 VA examiner opined that there was heightened sensitivity in the anterior teeth as a result of the April 13, 2001 surgery.  The examiner explained that this was due to traumatic occlusion as a result of the surgery, which is analogous to a malunion of the mandible.  He also indicated that the root canals in teeth numbers 22, 23, 24, and 27 could be attributed to the occlusion from the April 13, 2001 surgery.  The Board finds this opinion to be highly probative, as it was based on a review of the claims file, including x-rays and surgical notes, as well as physical examination of the Veteran and the subjective complaints of sensitivity.  Further, the chronic symptomatology upon which the examiner's opinion is based is generally consistent with the other medical evidence of record.  See, e.g., March 2009 and March 2011 VA dental treatment records (showing complaints of thermal sensitivity to lower anterior teeth).

The Board notes that the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  Although the Veteran testified that his providers told him that the sensitivity of the teeth and root canals were an unexpected result of the April 2001 surgery, this is not documented in the medical evidence.  Further, while the evidence reflects that there are chronic residuals from the April 2001 jaw surgery as discussed above, there is no medical evidence that such condition was the result of negligence or other instance of fault on the part of VA.  The Veteran is not competent as a lay witness to testify as to the cause of his claimed disability, to include whether they were an unexpected result of surgery or due to any fault by VA, as these questions require specialized knowledge due to the complexity of the nervous system and dental conditions.  See Barr, 21 Vet. App. at 308.  

However, for the foregoing reasons, the weight of medical evidence demonstrates that the Veteran has chronic disability exhibited by sensitivity of the lower anterior teeth that was proximately caused by the April 2001 jaw advancement surgery to treat his sleep apnea.  Therefore, service connection is warranted on a secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.310.

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence shows that the disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

For the sake of brevity, the Board will first discuss the appropriate ratings under the schedular criteria for each claimed disability, followed by general considerations of whether extra-schedular referral is necessary and the benefit of the doubt rule.

Lumbosacral strain 

Lumbosacral strain has been service-connected effective since June 1997, with an initial rating of 10 percent and a rating of 20 percent effective since April 2001.  The Veteran's claim for an increased rating was received in May 2006.  He complains of low back pain and decreased range of motion, as well as symptoms in the lower extremities.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to DCs 5235 to 5243, unless IVDS (under DC 5243) is evaluated pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, IVDS is to be evaluated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, certain evaluations will be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Relevant to this case, a 20 percent rating is assigned for orthopedic manifestations of a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The next higher rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See General Rating Formula, Note (1).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume these provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under specific diagnostic codes for limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.  

In this case, the Veteran summarized his contentions and symptoms in the April 2012 hearing.  He referred to VA treatment, medications on file, and range of motion measurements on file.  The Veteran stated that his back pain ranges from a level of 5 to 8 on a 10-point scale.  He indicated that sometimes the pain is worse when he wakes up in the morning and sometimes it is so severe that he can't do anything, at which point he takes medication including Percocet.  The Veteran also attends physical therapy and receives cortisone injections every 4 months for the back and other areas.  He reported being fatigued due to back pain throughout the day.  He further testified that he lies down for up to a full day every 1-2 weeks.  The Veteran reported that he can move his back forward and backwards, but he cannot stand up for too long, walk 2 miles, or play basketball. 

This hearing testimony is generally consistent with the other lay evidence from the Veteran throughout the period on appeal.  Additionally, the Veteran's current wife indicated in a May 2007 statement that he is tired and in pain due to his back.

The medical evidence of record is also generally consistent with the lay evidence.  In particular, VA treatment records dated from May 2005 forward generally indicate regular treatment for low back pain with an intensity of 5-8 on a 10-point scale.  The Veteran indicated that the pain is constant on a daily basis, and was aggravated by prolonged standing or walking and worse in the mornings.  He has been treated with physical therapy, medications, heat, TENS unit, and occasional use of a back brace, cane, or crutches.  The Veteran has also received medial branch nerve blocks with radiofrequency ablation in the lumbosacral spine or lumbar epidural steroid injections every 3-4 months.  These procedures were noted to provide temporary relief, with the pain returning after  varying amount of time from weeks to months.  See, e.g., VA treatment records dated in June 2005, June 2006, March 2007, October 2009, March 2011 (summarizing injections and amount of relief from June 2007 forward), November 2011, and March 2012.  A review of non-VA records pertinent to the period on appeal from Dr. H with St. Joseph's Hospital and the Rhode Island Department of Human Services also generally reflect complaints of back pain and use of prescription and over-the-counter medications.  This history of low back symptomatology and treatment was also summarized in the June 2007, January 2009, and July 2011 VA spine examination reports.  

Despite his complaints of pain, the Veteran's has had forward flexion of the thoracolumbar spine ranging from 45 degrees to 90 degrees, when accounting for additional limitation due to pain and other factors, and after repetitive movement.  See, e.g., VA examination reports dated in June 2007 (forward flexion to 75 degrees, and to 70 degrees after repetition limited by pain), January 2009 (forward flexion to 90 degrees after repetition with no objective evidence of pain), July 2011 (forward flexion to 64 degrees, and to 58 degrees after repetition limited by pain); VA treatment record dated in May 2009 (flexion to 45 degrees limited by pain).  This range of measurements is generally consistent with the Veteran's report that he is able to bend forward and backward, but that he has flare-ups on a daily basis with additional pain and limited movement.  As such, even considering additional functional impairment due to pain and other factors, including during flare-ups or with repetitive motion, the evidence of record demonstrates forward flexion of the thoracolumbar spine to greater than 30 degrees throughout the period on appeal.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  There is also no evidence of ankylosis.  Therefore, a rating in excess of 20 percent is not warranted for orthopedic manifestations of the low back disability under the General Rating Formula.  As noted above, this percentage rating includes symptomatology with or without pain or radiating pain.  See 38 C.F.R. § 4.71a, DC 5243.  

There is no suggestion in the record that the lumbosacral strain results in any objective neurological manifestations.  See General Rating Formula, Note (1).  As indicated earlier the Veteran has a non-service-connected disc disease, with possibly some neurological involvement and that matter has been referred for further action.  

The Board has also considered whether a higher rating is warranted for the Veteran's low back disability under the IVDS Formula.  Ratings of 10, 20, 40, and 60 percent are available under this formula based on frequency of incapacitating episodes within a 12-month period.  To warrant a rating in excess of 20 percent, there must be incapacitating episodes with a total duration of at least 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, IVDS Formula.  An incapacitating episode is defined for these purposes as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

In this regard, the Veteran denied any incapacitating episodes during the VA examinations.  However, he testified at the April 2012 hearing that he lies down for up to a full day every 1-2 weeks due to the low back.  Although the Veteran has received regular treatment for the low back, including injections and nerve blocks, these were for pain and flare-ups, and there was no indication of incapacitation or prescribed bed rest.  As such, there is no indication of required bed rest, prescribed by a doctor, so as to constitute incapacitating episodes for VA purposes.  See Note (1) to IVDS Formula.  Accordingly, the weight of the evidence does not establish that the Veteran had incapacitating episodes for VA purposes with a total duration of 4 weeks or more at any period during the appeal.  As such, the next higher rating of 40 percent (or higher) is not warranted under the IVDS Formula.  

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, there is no basis to assign an evaluation in excess of the currently assigned 20 percent rating for the Veteran's lumbosacral strain.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As noted above, the question of whether service connection is warranted for degenerative disc disease and any associated objective neurological abnormalities is being referred to the AOJ for appropriate action.  Further, staged ratings are not appropriate, as the manifestations of the lumbosacral strain remained relatively stable throughout the appeal.  While the Veteran's pain has increased over the course of the appeal, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10; Mitchell, 25 Vet. App. 32.

Depressive disorder

The Veteran seeks a higher rating for his service-connected depressive disorder.  This disability was previously rated as 30 percent disabling effective since June 1997.  The Veteran applied for an increased rating in May 2006, and the AOJ granted a rating of 50 percent effective the date of May 2006 claim.  The Veteran disputed that rating, leading to the current appeal.  The Veteran was also granted a temporary 100 percent rating for the period from November 14, 2007, through December 31, 2007, based on in-patient treatment for depressive disorder.  The rating was then returned to 50 percent effective as of January 1, 2008.  See January 2012 rating action.  As such, the Veteran seeks a rating in excess of 50 percent for the periods on appeal before November 14, 2007, and after December 31, 2007.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9434.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

Here, the pertinent evidence includes non-VA records, voluminous VA treatment records, several VA examination reports, and lay evidence from the Veteran and his wife.  The Veteran has received regular VA mental health treatment throughout the appeal, including medications that were adjusted or changed at several points, as well as individual and group therapy.  The lay and medical evidence are generally consistent.  Resolving all reasonable doubt in the Veteran's favor, and considering the evidence as a whole, the Board finds that his depressive disorder has resulted in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood throughout the appeal.  As such, he meets the criteria for a 70 percent rating for such disability.  

In particular, the Veteran has chronic sleep impairment, usually sleeping only 2 to 4 hours a night, as a result of depression or worrying and sleep apnea.  He is also easily irritated or angered, although he has consistently denied any episodes of violence or assaultive behavior during the period on appeal.  The Veteran stated that he sometimes has suicidal thoughts in an October 2007 statement in support of his claim, and he has testified to having suicidal thoughts shortly before his 30-day course of electroconvulsive treatment (ECT) in November and December 2007 (for which he was granted a temporary total disability rating).  However, the Veteran has consistently denied suicidal or homicidal ideation at other times.  

The Veteran's judgment and insight are generally noted to be good, but they were sometimes noted to be fair, impaired, or poor.  Additionally, he is generally noted to be adequately dressed and groomed.  However, the Veteran is occasionally noted to be disheveled, and he was noted to have poor hygiene with a distinct odor in two treatment sessions in December 2011.  The Veteran has mild to moderate memory impairment, such as forgetting to complete tasks or appointments.  He is generally noted to be fully oriented to all four spheres.  However, he incorrectly identified the month and drew the hands of a clock with errors in spatial array during the December 2009 VA examination.  In addition, the Veteran has generally reported poor attention and concentration, but he was noted to have adequate concentration during most VA treatment sessions and examinations.  A November 2007 VA treatment record notes fair objective concentration, in that the Veteran was able to read a paragraph and repeat back only the most basic concepts in a vague manner.  He was noted to be attentive and engaged during most group therapy sessions.

Notably, the Veteran frequently has been found to have slowed speech, with decreased volume and content, as well as slowed organization of thoughts and response to questions.  This is also referred to as psychomotor retardation, which was noted to be extreme on several occasions.  He also occasionally seemed confused in responding to questions.  See, e.g., VA treatment records dated in May 2006, April and November 2007, January and June 2008, February and December 2011; December 2009 VA examination report.  However, thought content and process are generally noted to be logical or linear and goal oriented.  In addition, VA treatment records reflect chronic, persistent auditory hallucinations of a vague nature through September 2007.  After that point, the Veteran consistently denied any hallucinations, and the medications were noted to control such symptom.   

The Veteran's first marriage ended in the past due, at least in part, to his depressive disorder.  He has been married to his second, current wife since 2003 or 2004, and there has been frequent strain or discord in the marriage due in large part to his depression and irritability, as reported by both the Veteran and his wife.  The Veteran also has difficulty making friends, including when working in the past, but he has reported two or three friends that he socializes with, and he tries to go to church regularly.  The Veteran is close to two of his siblings, and he has taken care of three small children while his wife is at work for the majority of the people.  

The lay and medical evidence reflect near constant depression and associated symptoms affecting the ability to function independently, appropriate and effectively; and the Veteran has difficulty in adapting to stressful circumstances.  VA treatment records include frequent reports of feeling worthless or hopeless, with low energy and libido, and a lack of interest in activities.  He has generally had fair or poor eye contact.  Despite frequent individual and group therapy treatment sessions and medication, the Veteran was noted to have varying degrees of depression throughout the appeal.  The Veteran testified in April 2012 that he is very irritable and nervous, which makes it hard for him to function normally.  He stated that he has never been really stabilized on medications, and it is very difficult for him to adapt to stressful environments.  Similarly, the Veteran reported during the December 2009 VA examination that his depression ranges from very mild to severe.  This is generally consistent with his treatment records.  

In a November 2010 letter, a treating VA mental provider stated that the Veteran has a significantly deteriorated quality of life, with dysphoric mood for the majority of days, and his depression has the potential to be severe.  She further stated that the Veteran had made some progress over the past few years with therapy and medications, but his symptoms continued at a level that would significantly interfere with employment due to interacting with others.  

Similarly, VA treatment records dated from March 2007 forward generally note that the Veteran has a "clear deterioration in functioning" due to his depressive disorder.  The May 2007 VA examiner diagnosed severe major depressive disorder that had a major interference with occupational and social functioning.  In January 2008, the Veteran self-reported that his depression was improved after the 30-day course of ECT treatment, but this was noted to be inconsistent with testing results.  An April 2009 depression screen was interpreted to show mild depression.  The December 2009 VA examiner opined that such condition resulted in moderate impairment in interpersonal functioning.  However, she stated that the Veteran's depression was fluctuating in nature, and that the severity coincides with life circumstances.  A July 2011 VA general examiner stated that there was moderate to significant effect on the Veteran's occupation and daily activities.  An August 2011 VA mental health examiner then indicated that the Veteran's depressive disorder has a significant impact on his social and occupational functioning, and a severe impact on his ability to obtain or maintain gainful employment.  In September 2011, a VA provider stated that the Veteran was quite impaired due to depression and pain, and opined that this would interfere with his ability to maintain a regular job.

The Veteran has been assigned GAF scores ranging from 45 to 50 for the majority of the period on appeal, with scores of 55 and 60 from November 2011 through April 2012.  The Board notes that a GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  These varying GAF scores are consistent with the summaries by the Veteran, the VA examiners, and treating mental health providers as to the fluctuating nature of his depression and functional impairment, depending on the amount of stress in his life.  

In summary, the evidence as a whole reflects occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood.  This is due to symptoms as discussed above, including but not limited to continuous depression affecting the ability to function independently, appropriately and effectively; occasional spatial disorientation and neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances; as contemplated by a 70 percent rating for depressive disorder.

The Board acknowledges that the Veteran's persistent auditory hallucinations, as shown through September 2007, are contemplated under the criteria for a 100 percent rating for depressive disorder.  However, the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating during any period, to include prior to September 2007.  In particular, the evidence does not demonstrate grossly inappropriate behavior, persistent danger to self or others, disorientation to time or place, or memory loss of own name, names of close relatives, or occupation.  Further, although there is some impairment in speech and thought processes as discussed above, it does not rise to the level of gross impairment in thought processes or communication.  Additionally, although there is occasional neglect of personal appearance and hygiene, the evidence does not demonstrate intermittent inability to perform activities of daily living.  The Veteran has maintained his second marriage, albeit with strain, as well as relationships with some of his children and family members and several friends.  He has also been noted to be performing well in VA Vocational Rehabilitation and work therapy programs.  Accordingly, while there is significant impairment, there is not total occupational and social impairment due to depressive disorder.  
 
For the foregoing reasons, although the Veteran has manifested some symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture most nearly approximates a 70 percent disability rating, but no higher, for depressive disorder.  See 38 C.F.R. § 4.7.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 70 percent for such disability.  See Schafrath, 1 Vet. App. at 593.  Staged ratings are not appropriate, as the severity of such disability has been relatively stable, and any increases in severity were not sufficient for a higher rating.  Further, while the Veteran's depressive symptoms decreased in severity at various times, they did not do so consistently, or for a distinct period so as to warrant a lower rating.  See Hart, 21 Vet. App. at 509-10.  

General considerations

An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's lumbosacral strain and depressive disorder are fully contemplated by the schedular rating criteria, as discussed in detail above.  The question of service connection for degenerative disc disease with any possible neurological manifestations is being referred to the AOJ.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  It is unnecessary to discuss the second prong, i.e., whether there is marked interference with employment or frequent periods of hospitalization due to such disabilities.  Further, referral for consideration of an extra-schedular rating is not warranted.  See id.  

The Veteran has been unemployed throughout the appeal, due at least in part to his low back disability and depressive disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, as he was granted a TDIU for the full period on appeal in a September 2011 rating action, it is not necessary to discuss a TDIU at this time.

In conclusion, the Veteran has been assigned a higher rating of 70 percent for his depressive disorder based on the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 70 percent for depressive disorder, or a rating in excess of 20 percent for the low back disability for any period.  As such, the benefit of the doubt doctrine does not apply and his claims must be denied in this respect.  See 38 C.F.R. § 4.3.



ORDER

The appeal as to the issue of service connection for hypertension, to include as secondary to the service-connected sleep apnea, is dismissed. 

Service connection for disability exhibited by sensitivity of the anterior teeth, as secondary to the service-connected sleep apnea, is granted.  

The appeal as to the issue of an initial compensable rating for erectile dysfunction is dismissed.

The appeal as to the issue of a rating in excess of 50 percent for tension headaches and migraine syndrome is dismissed. 

A rating in excess of 20 percent for a low back disability is denied.

A rating of 70 percent, but no higher, for depressive disorder is allowed, subject to the regulations governing the award of monetary benefits.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


